Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 and 12/02/2020 was filed after the mailing date of the Non Final Action on 08/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Amendment to the drawings as submitted on 10/15/2020 is acceptable and is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 16 recites the limitations “wherein said predetermined location is determined based at least in part on one or more characteristics of said at least one item,” in lines 2-3.  It is unclear as to which predetermined characteristic of the items is or are selected and which predetermined location of the packaging unit.  The limitations as recites are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-17,20,21,31,33 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gilomen (WO 0127002 A1) in view of Yuyama (US 6,308,109).

Referring to claims 1 and 33.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), comprising:
(a)    providing a tray (4/18; Figure 1) and said one or more items on said tray (items 5 and 6 rest on top of tray 4 when in storage area 19; Figure 2), wherein said one or more items rest on a conveyance unit (12 and 13; Figure 2) when said conveyance unit or said tray is moved relative to each other (when the tray 4 is moved from the storage area and the conveyance unit 12 and 13 is moved to engage the tray 4 from underneath, articles resting on the tray 4 are supported on the conveyance unit; Figure 2);
(b)    translating (in a upwards direction) said conveyance unit (12 and 13) such that said conveyance unit (12 and 13) moves above said tray (see position of conveyance unit disposed above the tray 4; Figure 2) to or towards (rotates towards a packaging unit 17) a packaging unit (exterior of 1; not shown) disposed in proximity to said tray (4); and
(c)    using at least a moveable portion of said conveyance unit (conveyor belts of 12 and 13) to dispense at least one item (5 and 6; Figure 2) of said one or more items from said conveyance unit (12 and 13) into or onto said packaging unit (17 and exterior of 1; not shown).
Gilomen does not specifically disclose the conveyance unit transports said one or more items towards a packaging unit.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gilomen to include the conveyance unit transporting one or more items towards a packaging unit as taught by Yuyama because a plurality of articles can be collected from the dispenser as the plurality of articles are selectively dispensed into a packaging unit which provides a user easier means to transport the dispensed articles as they are contained in the packaging unit.

Referring to claim 2.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 
(a) further comprises extending said conveyance unit (12 and 13) through at least one slot (14 and 15) of said tray (4) to lift said one or more items (5 and 6; see Figure 2 wherein the items rest on top of members 12 and 13) along a direction away from said tray (lifted above tray 4), such that said conveyance unit (12 and 13) supports said one or more items (5 and 6; Figure 2).

Referring to claim 3.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 

(b) said conveyance unit (12 and 16) translates in a second direction (conveyance belts of 12 and 13 translates in a second horizontal direction to eject the retained articles above; as seen in Figure 2) that is different from said first direction (different from movement in a vertical direction; Figure 2).

Referring to claim 4.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 
said first direction (in the vertical direction as seen in Figure 2) is substantially vertical with respect to a plane of said tray (as the base of tray 4; see Figure 2), and wherein said second direction is substantially horizontal with respect to said plane (conveyance belts of 12 and 13 translates in a second horizontal direction to eject the retained articles above; as seen in Figure 2; with respect to direction in the plane of conveyor of 17).

Referring to claim 6.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 
said tray (4) comprises a groove (interior cavity space defined by sides 4 and 4’; Figure 2), wherein prior to (a) said groove supports said one or more items (when the items are resting on top of the tray 4), and wherein 
(b) said one or more items (5 and 6) are not in contact with said groove (when articles are lifted above the tray).

Referring to claim 7.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 
said tray (4) comprises a plurality of grooves (first groove consisting from wall 4 to the center of tray 4 and second groove consisting from wall 4’ to the center of the tray 4; Figure 2) comprising said groove (interior cavity space defined by sides 4 and 4’; Figure 2), wherein an additional groove of said plurality of grooves is configured to support one or more other items (each of the groove cavity space supports member 5 and 6; Figure 1), and wherein said groove and said additional groove are disposed at different locations of said tray (the grooves are disposed on the left and right of the tray).

Referring to claim 8.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein
 (b) said one or more other items (5 and 6) are stationary and supported on said additional groove (articles 5 supported on the left groove in tray 4 and articles 6 supported on the right groove in tray 4) while said conveyance unit (12 and 13) is translated (conveyance belts of 12 and 13 translates in a second horizontal direction to eject the retained articles above; as seen in Figure 2) to or towards said packaging unit (item 6 is the first to be transported towards the exterior of dispenser 1; into a packaging unit X of Yuyama).

Referring to claim 9.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein
(a) comprises providing one or more other items (5 and 6) above (as in Figure 2) said tray (4), and wherein an additional conveyance unit (12 and 13) is used to transport said one or more other items (items 5 and 6) towards said packaging unit (towards the exterior of dispenser 1; into a packaging unit X of Yuyama).

Referring to claim 10.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein
said conveyance unit (12 and 13) comprises a conveyor (see Figure 2) comprising one or more rails (conveying belts of 12 and 13), and wherein in 
(b) said one or more items (5 and 6) are supported by said one or more rails (conveying belts of 12 and 13) extending through at least one slot (14 and 15) of said tray (4).

Referring to claim 11.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 
(c) said at least one item (5 and 6) is dispensed into said packaging unit (towards the exterior of dispenser 1; into a packaging unit X of Yuyama), in absence of lifting, picking, grabbing, or grasping said at least one item from above said tray (articles are conveyed by a belt means; Figure 2).

Referring to claim 12.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1).
Yuyama discloses a method for delivering drugs (Figure 8) wherein 
in (c) said at least one item (item on top of conveyor 125; Figure 8) is dispensed into said packaging unit (X) under an influence of gravitational force (articles on conveyor 125 drop off the conveyor into the packaging unit X; Figure 8), in absence of manual placement of said at least one item (falls by gravity).

Referring to claim 13.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), further comprising, 
prior to (a), automatically (automatically controlled) moving said tray (4) or said conveyance unit (12 and 13), such that said tray (4) is disposed adjacent to said conveyance unit (as in Figure 2).

Referring to claim 14.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein said tray (4) or said conveyance unit (12 and 13) is automatically (automatically controlled) moved such that said tray (4) is disposed directly above or aligned with said conveyance unit (see position in Figure 2).

Referring to claim 15.  Yuyama discloses a method for delivering drugs (Figure 8) wherein said one or more items comprise one or more food items (medicine product that can be eaten), and wherein in    


Referring to claim 16.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein 
said at least one item (item on top of conveyor 125 of Yuyama; Figure 8) is dispensed into a predetermined location (see location most adjacent to conveyor 125 in packaging unit X; Yuyama) within said packaging unit (X), wherein said predetermined location is determined based at least in part on one or more characteristics of said at least one item (based on size and quantity of article to be dispensed).

Referring to claims 17, 31-32 and 36.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1) wherein said one or more items (5 and 6) are a plurality of items, and wherein prior to 
(c), a quantity of said plurality of items (number of items to be dispensed from the dispenser) to be dispensed into said packaging unit is determined (articles are dispensed according to a predetermined request for dispensing by a user, the determination of the type of article to be dispensed from the dispenser results in the specific order and type of articles to be dispensed); towards the exterior of dispenser 1; into a packaging unit X of Yuyama).
Regarding claim 36, wherein the one or more characteristics comprises a type (the type of selected articles requested by user) of said at least one item (5 and 6).

Referring to claim 20.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), further comprising automatically updating an availability of at least one location on said tray (empty tray are returned to interior of dispenser) after said at least one item is dispensed into said packaging unit (towards the exterior of dispenser 1; into a packaging unit X of Yuyama).

Referring to claim 21.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein said conveyance unit (12 and 13)
(i) moves in a first direction to lift (in a vertical direction) said one or more items (5 and 6) away from said tray (4), and (ii) moves in a second direction (conveyor belts rotate in a horizontal direction) to transport said one or more items (5 and6) towards said packaging unit (packaging unit X of Yuyama), which second direction is different than said first direction (perpendicular in direction).

Referring to claims 37 and 38.  Gilomen in view of Yuyama do not specifically disclose an interior volume of said packaging unit is adjusted to accommodate said plurality of items as said plurality of items are sequentially dispensed into said packaging unit.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gilomen in view of Yuyama to adjusted the size of the packaging unit such as the size of the tray of the Yuyama dispenser for the number of articles to be dispensed into the packaging 

Regarding claim 39, an expandable container can be used such as a plastic bag a packaging unit. 

Referring to claim 40.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein said movable portion (conveyor best of 12 and 13) of said conveyance unit (12 and 13) comprises a conveyor belt (conveyor best of 12 and 13).

Referring to claim 41.  Gilomen discloses a method for automatically dispensing one or more items (items 5 and 6; Figure 1), wherein further comprising, prior to (a), automatically moving said conveyance unit (12 and 13) laterally along one or more axes (moves along a vertical axis) to align said conveyance unit (12 and 13) with at least one slot of said tray (14,15), wherein said tray (4) comprises a plurality of slots (slots 14 and 15) comprising said at least one slot.

Claims 18,19 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gilomen (WO 0127002 A1) in view of Yuyama (US 6,308,109) and further in view of Tidhar (US 8,972,049).

Referring to claims 18, 19 and 34.  Gilomen in view of Yuyama do not specifically disclose verifying that said at least one item is properly dispensed into said packaging unit.
	Tidhar disclose a method of dispensing articles wherein an image capturing and a counting device (135; Figure 1B) verifies that at least one item (tablets) is properly dispensed into said packaging unit (132; Figure 1B).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gilomen in view of Yuyama to have included a sensing means to sense and count the articles dispenser from the dispenser to verify the items are properly dispensed into said packaging unit as taught by Tidhar because verification of dispensed articles would provide an improved inventory management and assurances that the required number of articles have been dispensed, improving dispensing quality.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. See modified rejections including new limitations of amendment rejected above.
Amendment to the drawings as submitted on 10/15/2020 is acceptable and is entered.
Applicant argues the amendment recites the limitations “translating said conveyance unit such that said conveyance unit moves above said tray.” The limitations 
Applicant further argues the amendment recites the limitations “using at least a moveable portion of said conveyance unit to dispense at least one item of said one or more items from said conveyance unit into or onto said packaging unit.” The limitations as recited are disclosed by the primary reference of Gilomen wherein the conveyance unit moves articles onto a packaging unit (17). 
It is suggested the applicant include additional structure to overcome the cited rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651